                     Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 1 of 53




                                    ARCH SPECIALTY INSURANCE COMPANY
                                                  (A Missouri Corporation)

  Home Office Address:                                                                              Administrative Address:
  2345 Grand Blvd., Suite 900                                                                  One Liberty Plaza, 53rd Floor
  Kansas City, MO 64108                                                                               New York, NY 10006
                                                                                                       Tel: (800)-817-3252
                                      COMMON POLICY DECLARATIONS



  Policy Number:      AGL0041008-00
  Renewal Of:         NEW

  Named Insured:      Addison Hasid VI, LLC


  Mailing Address:    1303 Hightower Trail
                      Ste 101
                      Atlanta, GA 30350

  Surplus Line        STRINGER-WARE & CO DBA GENESEE GENERAL - ATLANTA
  Producer:
  Mailing Address:    3025 WINDWARD PLAZA
                      STE 400
                      ALPHARETTA, GA 30005

  Policy Period:      From: 08/30/2016 To: 08/30/2017 at 12:01 A.M., Standard Time at your mailing address shown above.

  Business Description:         Apartments
  IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
  WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

        THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
                    INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                              PREMIUM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART                             $         16,782.00

   GA - Policy Fee                                                                                 $              150.00
   GA - Surplus Lines Tax                                                                          $              677.28
   TOTAL PAYABLE AT INCEPTION:                                                                     $           17,609.28




06 ML0217 00 10 14
                                                EXHIBIT D                                                      Page 1 of 2
                     Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 2 of 53


 FORMS APPLICABLE TO ALL COVERAGE PARTS (SHOW NUMBERS):

 SEE ATTACHED FORM 00 ML0012 00-SCHEDULE OF FORMS AND ENDORSEMENTS.




 Countersigned:                                                 By:
                     September 6th 2016

                            (Date)                                            (Authorized Representative)



THIS POLICY INCLUDING ALL ENDORSEMENTS ISSUED HEREIN SHALL CONSTITUTE THE CONTRACT BETWEEN
THE COMPANY AND THE NAMED INSURED.

Arch Specialty Insurance Company is licensed in the state of Missouri only.




                                                     EXHIBIT D
06 ML0217 00 10 14                                                                                          Page 2 of 2
           Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 3 of 53


POLICY NUMBER: AGL0041008-00                                       COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                              06 AGL0123 00 02 13

    COMMERCIAL GENERAL LIABILITY DECLARATIONS
NAMED INSURED:    Addison Hasid VI, LLC
MAILING ADDRESS:  1303 Hightower Trail
                  Ste 101 Atlanta, GA 30350
POLICY PERIOD: FROM 08/30/2016              TO 08/30/2017                    AT 12:01 A.M. TIME AT
YOUR MAILING ADDRESS SHOWN ABOVE
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
                                     LIMITS OF INSURANCE
 EACH OCCURRENCE LIMIT                 $          1,000,000
 DAMAGE TO PREMISES
 RENTED TO YOU LIMIT                   $            100,000 Any one premises
 MEDICAL EXPENSE LIMIT                 $             10,000 Any one person
 PERSONAL & ADVERTISING INJURY LIMIT   $          1,000,000 Any one person or organization
 GENERAL AGGREGATE LIMIT               $          2,000,000
 PRODUCTS/COMPLETED OPERATIONS
 AGGREGATE LIMIT                       $          2,000,000



                               RETROACTIVE DATE (NONE)
THIS INSURANCE DOES NOT APPLY TO "BODILY INJURY", "PROPERTY DAMAGE" OR "PERSONAL AND
ADVERTISING INJURY" WHICH OCCURS BEFORE THE RETROACTIVE DATE, IF ANY, SHOWN BELOW.
RETROACTIVE DATE: NONE
                    (ENTER DATE OR "NONE" IF NO RETROACTIVE DATE APPLIES)


                                  DESCRIPTION OF BUSINESS
FORM OF BUSINESS:

 INDIVIDUAL           PARTNERSHIP             JOINT VENTURE              TRUST

 LIMITED LIABILITY COMPANY       ORGANIZATION, INCLUDING A CORPORATION (BUT NOT
                                 INCLUDING A PARTNERSHIP, JOINT VENTURE OR LIMITED
                                 LIABILITY COMPANY)
 OTHER
BUSINESS DESCRIPTION:     Apartments




06 AGL0123 00 02 13                 © ISO Properties, Inc., 2000                         Page 1 of 2   
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 4 of 53



                            ALL PREMISES YOU OWN, RENT OR OCCUPY
LOCATION NUMBER                     ADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY

SEE ATTACHED FORM 06 AGL0129 00-SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM SCHEDULE.




                                   CLASSIFICATION AND PREMIUM
 LOCATION    CLASSIFICATION        CODE     PREMIUM          RATE                ADVANCE PREMIUM
  NUMBER                            NO.      BASE      Prem/   Prod/Comp          Prem/ Prod/Comp
                                                        Ops       Ops              Ops     Ops

SEE ATTACHED FORM 06 AGL0129 00-SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM SCHEDULE.




                                        ADDITIONAL PREMIUM               $
                                        TOTAL PREMIUM (SUBJECT TO AUDIT)
                                                                         $

PREMIUM SHOWN IS PAYABLE:               AT INCEPTION                       $          16,782
                                        AT EACH ANNIVERSARY                $
                                        (IF POLICY PERIOD IS MORE THAN ONE YEAR AND PREMIUM
                                        IS PAID IN ANNUAL INSTALLMENTS)

AUDIT PERIOD (IF APPLICABLE)          ANNUALLY      SEMI-           QUARTERLY          MONTHLY
                                                    ANNUALLY


                                 ENDORSEMENTS
ENDORSEMENTS ATTACHED TO THIS POLICY:

SEE ATTACHED FORM 00 ML0012 00-SCHEDULE OF FORMS AND ENDORSEMENTS.




06 AGL0123 00 02 13                  © ISO Properties, Inc., 2000                              Page 2 of 2   
                      Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 5 of 53
    POLICY NUMBER: AGL0041008-00                                                              COMMERCIAL GENERAL LIABILITY
    ARCH SPECIALTY INSURANCE COMPANY                                                                     06 AGL0129 00 02 13



SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM
                   SCHEDULE
LOCATION NUMBER                   ADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY
1                                 3020 Delmar Lane, Atlanta, GA 30311




LOC.             CLASSIFICATION                CODE           PREMIUM                 RATE                    ADVANCE PREMIUM
NO.                                             NO.             BASE          Prem/          Prod/Comp       Prem/       Prod/Comp
                                                                               Ops              Ops           Ops           Ops
    1   Apartment Buildings                    60010            238 (U)   $      70.513                  $      16,782     INCLUDED




    06 AGL0129 00 02 13                                                                                              Page 1 of 1
               Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 6 of 53

                        SCHEDULE OF FORMS AND ENDORSEMENTS

  INSURED: Addison Hasid VI, LLC                            TERM: 08/30/2016 to 08/30/2017
  POLICY NUMBER: AGL0041008-00

 FORM NO                      TITLE
 06 ML0217 00 10 14           COMMON POLICY DECLARATIONS
 06 AGL0123 00 02 13          COMMERCIAL GENERAL LIABILITY DECLARATIONS
 06 AGL0129 00 02 13          SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM SCHEDULE
 00 ML0012 00 09 04           SCHEDULE OF FORMS AND ENDORSEMENTS
 SN 0009 03 13                SURPLUS LINES NOTICE
 IL 00 21 05 04               NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
 IL P0 01 01 04               OFAC
 00 AGL0101 00 02 13          EXTERIOR INSULATION AND FINISH SYSTEM ABSOLUTE EXCLUSION
                              ENDORSEMENT
 00 AGL0102 00 02 13          POLYCHLORINATED BIPHENYLS (PCBS) EXCLUSION ENDORSEMENT
 00 AGL0104 00 02 13          PUNITIVE DAMAGES EXCLUSION ENDORSEMENT
 00 AGL0105 00 02 13          SUBSIDENCE EXCLUSION
 00 AGL0109 00 02 13          ASBESTOS EXCLUSION ENDORSEMENT
 00 AGL0110 00 02 13          LEAD EXCLUSION ENDORSEMENT
 00 AGL0111 00 02 13          LIMITED CROSS SUITS EXCLUSION
 00 AGL0143 00 06 14          CHINESE DRYWALL HAZARD EXCLUSION
 00 AGL0146 00 08 14          NON-COOPERATION WITH PREMIUM AUDIT ENDORSEMENT
 00 ML0218 00 08 15           COMMON POLICY CONDITIONS
 00 ML0219 00 02 13           ANNUAL MINIMUM AND DEPOSIT PREMIUM ENDORSEMENT
 00 ML0216 00 02 13           MINIMUM PREMIUM ENDORSEMENT
 CG 00 01 12 07               COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 CG 21 07 05 14               EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                              INFORMATION AND DATA-RELATED LIABILITY - LIMITED BODILY INJURY
                              EXCEPTION NOT INCLUDED
 CG 21 16 04 13               EXCLUSION – DESIGNATED PROFESSIONAL SERVICES
 CG 21 44 07 98               LIMITATION OF COVERAGE TO DESIGNATED PREMISES
 CG 21 47 12 07               EMPLOYMENT-RELATED PRACTICES EXCLUSION
 CG 21 49 09 99               TOTAL POLLUTION EXCLUSION ENDORSEMENT
 CG 21 67 12 04               FUNGI OR BACTERIA EXCLUSION
 CG 21 90 01 06               EXCLUSION OF TERRORISM
 CG 21 96 03 05               SILICA OR SILICA-RELATED DUST EXCLUSION
 CG 21 98 12 07               TOTAL POLLUTION EXCLUSION ENDORSEMENT
 06 ML0002 00 12 14           SIGNATURE PAGE
 00 ML0003 00 04 12           SERVICE OF SUIT
 06 ML0215 00 02 15           CLAIMS HANDLING PROCEDURES




00 ML0012 00 09 04                                                                     Page 1 of 1
       Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 7 of 53

                     SURPLUS LINES NOTICE

                                      GEORGIA



THIS CONTRACT IS REGISTERED AND DELIVERED AS A SURPLUS LINE COVERAGE UNDER THE SURPLUS
LINE INSURANCE LAW AND THIS INSURER IS NOT AUTHORIZED TO DO BUSINESS IN GEORGIA.




                                         1 of 1                           SN 0009 0313
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 8 of 53


POLICY NUMBER: AGL0041008-00                                                                            INTERLINE
                                                                                                     IL 00 21 05 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                      (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


1. The insurance does not apply:                                 B. Under any Medical Payments coverage, to
   A. Under any Liability Coverage, to "bodily injury"              expenses incurred with respect to "bodily
      or "property damage":                                         injury"     resulting    from   the     "hazardous
                                                                    properties" of "nuclear material" and arising out
     (1) With respect to which an "insured" under                   of the operation of a "nuclear facility" by any
          the policy is also an insured under a                     person or organization.
          nuclear energy liability policy issued by
          Nuclear     Energy       Liability      Insurance      C. Under any Liability Coverage, to "bodily injury"
          Association, Mutual Atomic Energy Liability               or     "property      damage"     resulting   from
          Underwriters,        Nuclear            Insurance         "hazardous properties" of "nuclear material", if:
          Association of Canada or any of their                    (1) The "nuclear material" (a) is at any "nuclear
          successors, or would be an insured under                      facility" owned by, or operated by or on
          any such policy but for its termination upon                  behalf of, an "insured" or (b) has been
          exhaustion of its limit of liability; or                      discharged or dispersed therefrom;
     (2) Resulting from the "hazardous properties"                 (2) The "nuclear material" is contained in
          of "nuclear material" and with respect to                     "spent fuel" or "waste" at any time
          which (a) any person or organization is                       possessed, handled, used, processed,
          required to maintain financial protection                     stored, transported or disposed of, by or on
          pursuant to the Atomic Energy Act of 1954,                    behalf of an "insured"; or
          or any law amendatory thereof, or (b) the                (3) The "bodily injury" or "property damage"
          "insured" is, or had this policy not been                     arises out of the furnishing by an "insured"
          issued would be, entitled to indemnity from                   of services, materials, parts or equipment in
          the United States of America, or any                          connection with the planning, construction,
          agency thereof, under any agreement                           maintenance, operation or use of any
          entered into by the United States of                          "nuclear facility", but if such facility is
          America, or any agency thereof, with any                      located within the United States of America,
          person or organization.                                       its territories or possessions or Canada, this
                                                                        exclusion (3) applies only to "property
                                                                        damage" to such "nuclear facility" and any
                                                                        property thereat.




IL 00 21 05 04                                © ISO Properties, Inc., 2001                               Page 1 of 2     
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 9 of 53



2. As used in this endorsement:                                   (c) Any equipment or device used for the
   "Hazardous properties" includes radioactive, toxic                 processing, fabricating or alloying of
   or explosive properties;                                           "special nuclear material" if at any time the
                                                                      total amount of such material in the custody
   "Nuclear material" means "source material",                        of the "insured" at the premises where such
   "Special nuclear material" or "by-product material";               equipment or device is located consists of
   "Source material", "special nuclear material," and                 or contains more than 25 grams of
   "by-product material" have the meanings given                      plutonium or uranium 233 or any
   them in the Atomic Energy Act of 1954 or in any                    combination thereof, or more than 250
   law amendatory thereof;                                            grams of uranium 235;
   "Spent fuel" means any fuel element or fuel                    (d) Any structure, basin, excavation, premises
   component, solid or liquid, which has been used or                 or place prepared or used for the storage or
   exposed to radiation in a "nuclear reactor";                       disposal of "waste";
   "Waste" means any waste material (a) containing             and includes the site on which any of the foregoing
   "by-product material" other than the tailings or            is located, all operations conducted on such site
   wastes       produced    by       the extraction   or       and all premises used for such operations;
   concentration of uranium or thorium from any ore            "Nuclear reactor" means any apparatus designed
   processed primarily for its "source material"               or used to sustain nuclear fission in a self-
   content, and (b) resulting from the operation by            supporting chain reaction or to contain a critical
   any person or organization of any "nuclear facility"        mass of fissionable material;
   included under the first two paragraphs of the
   definition of "nuclear facility".                           "Property damage" includes all forms of
                                                               radioactive contamination of property.
   "Nuclear facility" means:
      (a) Any "nuclear reactor";
      (b) Any equipment or device designed or used
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent
           fuel", or (3) handling, processing or
           packaging "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2001                           IL 00 21 05 04     
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 10 of 53


POLICY NUMBER: AGL0041008-00
                                                                                                 IL P0 01 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
     Foreign agents;
     Front organizations;
     Terrorists;
     Terrorist organizations; and
     Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
Treasury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P0 01 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 11 of 53
POLICY NUMBER: AGL0041008-00                                                 COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                        00 AGL0101 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXTERIOR INSULATION AND FINISH SYSTEM
              ABSOLUTE EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges "bodily injury", "property damage",
or "personal and advertising injury” that in any way, in whole or in part, arises out of, relates to or results from:

    1. The design, manufacture, construction, fabrication, preparation, installation, application, maintenance or
       repair, including remodeling, service, correction, or replacement, of an "exterior insulation and finish
       system" or any part thereof, or any substantially similar system or any part thereof, including the
       application or use of conditioners, primers, accessories, flashings, coatings, caulking or sealants in
       connection with such a system; or

    2. Any moisture-related or dry-rot related decay, infection or infestation of a house or other building caused,
       in whole or in part, by the "exterior insulation and finish system".

For the purposes of this endorsement, an "exterior insulation and finish system" means an exterior cladding or
finish system applied to a house or other building, and consisting of:

        a) A rigid or semi-rigid sheathing or insulation board, including gypsum-based, wood-based, or
           insulation-based materials; and

        b) The adhesive or mechanical fasteners used to attach the insulation board to the substrate; and

        c) A reinforcing mesh that is embedded in a coating applied to the sheathing or insulation board; and

        d) A finish coat.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0101 00 02 13                                                                             Page 1 of 1
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 12 of 53
POLICY NUMBER: AGL0041008-00                                                   COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                          00 AGL0102 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    POLYCHLORINATED BIPHENYLS (PCBs) EXCLUSION
                  ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges “bodily injury”, “property damage”
or “personal and advertising injury” that, in any way, in whole or in part, arises out of, relates to or results from the
manufacturing, handling, distribution, sale, application, consumption or use of any chemical or product known as
polychlorinated biphenyls (PCBs) or which has the same chemical formulary, or which is generally known in the
chemical trade as having a substantially similar formulation, structure, or function by whatever name
manufactured, formulated, structured, sold or distributed.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0102 00 02 13                                                                                Page 1 of 1
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 13 of 53
POLICY NUMBER: AGL0041008-00                                                COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                       00 AGL0104 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       PUNITIVE DAMAGES EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss for punitive damages, treble damages, fines,
penalties or exemplary damages.


All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0104 00 02 13                                                                            Page 1 of 1
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 14 of 53
POLICY NUMBER: AGL0041008-00                                                   COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                          00 AGL0105 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 SUBSIDENCE EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges “bodily injury”, “property damage”
or “personal and advertising injury” that in any way, in whole or in part, directly or indirectly, arises out of, relates
to, results from, contributes to or is aggravated by subsidence, settling, sinking, slipping, falling away, caving in,
shifting, eroding, consolidating, compacting, flowing, rising, tilting, or any other movement of land or earth,
regardless of whether such movement is a naturally occurring phenomena or is man-made.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0105 00 02 13                                                                                Page 1 of 1
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 15 of 53
POLICY NUMBER: AGL0041008-00                                                   COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                          00 AGL0109 00 02 13

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ASBESTOS EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges “bodily injury”, “property damage”
or “personal and advertising injury” that, in any way, in whole or in part, arises out of, relates to or results from the
“asbestos hazard”.

This exclusion includes, but is not limited to, compliance with any request, demand, order, or statutory or
regulatory requirement, or any other action authorized or required by law, or any other claim, “suit”, demand, loss,
cost, or expense arising out of, relating to or resulting from the investigation of, abating, testing for, monitoring,
cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way
responding to, or assessing the effects of “asbestos”, as well as any loss, costs, fees, expenses, penalties,
judgments, fines, or sanctions arising out of, relating thereto or resulting therefrom.

As used in this exclusion, “asbestos hazard” means:

(1)     The actual, alleged or threatened exposure to, consumption, ingestion of, inhalation of, absorption of,
        existence of, or presence of, “asbestos” in any manner or form whatsoever, either directly of indirectly;

(2)     The actual or alleged failure to warn, advise or instruct related to “asbestos” in any manner or form
        whatsoever;

(3)     The actual or alleged failure to prevent exposure to “asbestos” in any manner or form whatsoever; or

(4)     The actual or alleged presence of “asbestos” in any manner or form whatsoever, in any place whatsoever,
        whether or not within a facility owned or used by the Named Insured, including its contents.

As used in this exclusion, “asbestos” means any substance, regardless of its form or state, containing asbestos.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0109 00 02 13                                                                                Page 1 of 1
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 16 of 53
POLICY NUMBER: AGL0041008-00                                                  COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                         00 AGL0110 00 02 13

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        LEAD EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges “bodily injury”, “property damage”,
or “personal and advertising injury” that in any way, in whole or in part, arises out of, relates to or results from
“lead hazard”.

This exclusion includes but is not limited to compliance with any request, demand, order, or statutory or regulatory
requirement, or any other action authorized or required by law, or any loss, cost or expense arising out of or
relating to the investigation of, abating, testing for, monitoring, cleaning up, removing, containing, treating,
detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or assessing the effects of,
lead, as well as any costs, fees, expenses, penalties, judgments, fines, or sanctions arising from or relating
thereto.

As used in this exclusion, “lead hazard” means the:

(1)     actual, alleged or threatened exposure to, consumption, ingestion of, inhalation of, absorption of, existence
        of, or presence of, lead in any manner or form whatsoever, either directly or indirectly;

(2)     actual or alleged failure to warn, advise or instruct related to lead in any manner or form whatsoever;

(3)     actual or alleged failure to prevent exposure to lead in any manner or form whatsoever; or

(4)     actual or alleged presence of lead in any manner or form whatsoever, in any place whatsoever, whether or
        not within a building or structure, including its contents.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0110 00 02 13                                                                              Page 1 of 1
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 17 of 53
POLICY NUMBER: AGL0041008-00                                                   COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                          00 AGL0111 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       LIMITED CROSS SUITS EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges “bodily injury”, “property damage”,
or “personal and advertising injury” that in any way, in whole or in part, arises out of, relates to or results from any
claim or demand made, “suit” brought, or loss alleged by one insured against another insured.

However this exclusion does not apply to parties added as additional insureds via the use of an additional insured
endorsement.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0111 00 02 13                                                                               Page 1 of 1
        Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 18 of 53



POLICY NUMBER:AGL0041008-00                                         COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                               00 AGL0143 00 06 14

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHINESE DRYWALL HAZARD EXCLUSION
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury
And Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal
And Advertising Injury Liability:

This insurance does not apply to any claim, “suit”, demand or loss that alleges “bodily injury”, “property
damage” or “personal and advertising injury” that in any way, in whole or in part, arises out of, relates to
or results from:

(1)   the actual, alleged or threatened exposure to, consumption of, ingestion of, inhalation of or
      absorption of, existence of or presence of, either directly or indirectly, “sulfides” and/or methane,
      which are in any way present in, originate from, or emanate from a “Chinese Drywall Hazard” in
      any manner or form whatsoever; or

(2)   the actual or alleged failure to warn, advise or instruct related to “sulfides” and/or methane, which
      are in any way present in, originate from, or emanate from “Chinese Drywall Hazard”, in any
      manner or form whatsoever; or

(3)   the actual or alleged failure to prevent exposure to “sulfides” and/or methane, which are in any way
      present in, originate from, or emanate from “Chinese Drywall Hazard”, in any manner or form
      whatsoever.

This exclusion includes but is not limited to compliance with any request, demand, order, or statutory or
regulatory requirement, or any other action authorized or required by law, or any other claim, “suit”,
demand, loss, cost or expense arising out of, relating to or resulting from the investigation of, abating,
testing for, monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating
or disposing of, or in any way responding to, or assessing the effects of “sulfides” and/or methane, as well
as any costs, fees, expenses, penalties, judgments, fines, or sanctions arising or resulting therefrom or
relating thereto.

As used in this exclusion, “sulfides” means any sulfur or sulfide-containing or based substance,
compound, chemical or gas, including but not limited to:

(1)   Carbon disulfide;

(2)   Carbonyl sulfide;

(3)   Dimethyl sulfide;

(4)   Hydrogen sulfide;

(5)   Iron sulfide;

(6)   Strontium sulfide;




00 AGL0143 00 06 14                                                                             Page 1 of 2
        Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 19 of 53



POLICY NUMBER:                                                      COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                               00 AGL0143 00 06 14

(7)   Sulfur dioxide; and

(8)   Sulfuric acid.

As used in this exclusion, “Chinese Drywall Hazard” means any material used for a construction purpose,
including but not limited to:

(1)   Drywall;

(2)   Gypsum board;

(3)   Plasterboard;

(4)   Sheetrock; and

(5)   Wallboard;

That was manufactured or produced in China and imported into the United States starting in 2001.



All other terms and conditions of this Policy remain unchanged.

Endorsement Number:

This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the
policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0143 00 06 14                                                                             Page 2 of 2
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 20 of 53
POLICY NUMBER:AGL0041008-00                                                 COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                       00 AGL0146 00 08 14


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NON-COOPERATION WITH PREMIUM AUDIT ENDORSEMENT
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following is added to Paragraph 5. Premium Audit under the SECTION IV- COMMERCIAL GENERAL
LIABILITY CONDITIONS:

If you do not cooperate with us or allow us to examine and audit all your records that relate to this policy, we may
utilize a Premium Base of two times the Estimated Premium Base for purposes of determining the final premium.

All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0146 00 08 14                                                                            Page 1 of 1
         Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 21 of 53




  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          SERVICE OF SUIT
It is agreed that:

1.     In the event of the failure of the Insurer to pay any amount claimed to be due hereunder, the
       Insurer, at the request of the Insured, will submit to the jurisdiction of any court of competent
       jurisdiction within the United States and will comply with all requirements necessary to give such
       court jurisdiction. All matters arising under this Policy shall be determined in accordance with the
       law and practice of such Court, provided that nothing shall prohibit the Insurer from removing any
       action, suit or proceeding to a United States District Court. The Insurer shall abide by the final
       decision of such court or any appellate court in the event of an appeal.

2.     Service of process in the above described action, suit or proceeding may be made upon: General
       Counsel, Arch Insurance Group Inc., 300 Plaza Three, Jersey City, NJ 07311-1107. Upon the
       request of the Insured, such General Counsel shall give a written undertaking to enter an
       appearance on behalf of the Insurer in the event that such an action, suit or proceeding shall be
       instituted.

3.     Pursuant to any statute of any state, territory or district of the United States which makes provision
       therefore, the Insurer hereby designates the Superintendent, Commissioner, or Director of
       Insurance or other officer specified in such statute as its true and lawful attorney upon whom may
       be served any lawful process in any action, suit or proceeding instituted against the Insurer upon
       this Policy. The Superintendent, Commissioner or Director of Insurance or other officer is hereby
       authorized and directed to accept service of process on behalf of the Insurer in any such action,
       suit or proceeding and to mail a copy of such process to the above mentioned General Counsel.

All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
Policy Number:
Named Insured:
This endorsement is effective on the inception date of this Policy unless otherwise stated herein:
Endorsement Effective Date:




00 ML0003 00 04 12                                                                               Page 1 of 1
       Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 22 of 53




                           Claims Handling Procedures
An important value of your insurance coverage is the ability of the insurance company
to respond when you have a claim. Arch Specialty Insurance Company is committed to
providing its insureds with effective claim services.

Notices of each incident, claim or suit must be sent immediately to:

                           Arch Specialty Insurance Company
                          Contract Binding Operations Claims
                             1299 Farnam Street, Suite 500
                                   P.O. Box 542033
                                  Omaha, NE 68154
                             Phone: 877 688-ARCH (2724)
                                  Fax: 866 266-3630
                          E-mail: Claims@ArchInsurance.com

You will be contacted by a representative of the company’s Claim Department. This
representative will confirm receipt of the loss notice directly to you, provide a company
claim number for all future correspondence, refer to legal counsel if necessary, and
discuss further handling of the claim.




06 ML0215 00 02 15                                                               Page 1 of 1
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 23 of 53


POLICY NUMBER: AGL0041008-00                                                                 00 ML0218 00 08 15


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
       advance written notice of cancellation.
   2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
       at least:
       a. 15 days before the effective date of cancellation if we cancel for nonpayment of premium; or
       b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
       refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
       cancellation will be effective even if we have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.
B. Changes
   This policy contains all the agreements between you and us concerning the insurance afforded. The first
   Named Insured shown in the Declarations is authorized to make changes in the terms of this policy with our
   consent. This policy's terms can be amended or waived only by endorsement issued by us and made a part of
   this policy.
C. Examination Of Your Books And Records
   We may examine and audit your books and records as they relate to this policy at any time during the policy
   period and up to three years afterward.
D. Inspections And Surveys
   1. We have the right to:
       a. Make inspections and surveys at any time;
       b. Give you reports on the conditions we find; and
       c. Recommend changes.
   2. We are not obligated to make any inspections, surveys, reports or recommendations and any such actions
       we do undertake relate only to insurability and the premiums to be charged. We do not make safety
       inspections. We do not undertake to perform the duty of any person or organization to provide for the
       health or safety of workers or the public. And we do not warrant that conditions:
       a. Are safe or healthful; or
       b. Comply with laws, regulations, codes or standards.
   3. Paragraphs 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate service or
       similar organization which makes insurance inspections, surveys, reports or recommendations.
   4. Paragraph 2. of this condition does not apply to any inspections, surveys, reports or recommendations we
       may make relative to certification, under state or municipal statutes, ordinances or regulations, of boilers,
       pressure vessels or elevators.
E. Premiums
   The first Named Insured shown in the Declarations:
   1. Is responsible for the payment of all premiums; and
   2. Will be the payee for any return premiums we pay.




00 ML0218 00 08 15                                                                                     Page 1 of 2     
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 24 of 53


F. Transfer Of Your Rights And Duties Under This Policy
   Your rights and duties under this policy may not be transferred without our written consent except in the case
   of death of an individual named insured.
   If you die, your rights and duties will be transferred to your legal representative but only while acting within the
   scope of duties as your legal representative. Until your legal representative is appointed, anyone having
   proper temporary custody of your property will have your rights and duties but only with respect to that
   property.


G. Amendments To The Commercial General Liability Coverage Form
   The Commercial General Liability Coverage Form is amended as follows:
   1.Under the SUPPLEMENTARY PAYMENTS – COVERAGE A AND B provision, Paragraph 2. is deleted in
      its entirety.
   2.Under SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS, Condition 9. is deleted in its
      entirety.


H. Amendments To The Liquor Liability Coverage Form
   The Liquor Liability Coverage Form is amended as follows:
   Under SECTION IV – LIQUOR LIABILITY CONDITIONS, Condition 9. Is deleted in its entirety.




Page 2 of 2                   Copyright, Insurance Services Office, Inc., 1982, 1983            00 ML0218 00 08 15        
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 25 of 53
POLICY NUMBER: AGL0041008-00                                                                   00 ML0219 00 02 13


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ANNUAL MINIMUM AND DEPOSIT PREMIUM
                         ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMON POLICY CONDITIONS


The following condition is added to Common Policy Conditions:

Annual Minimum And Deposit Premium

The premium designated in this policy as “advance premium” is a minimum and deposit premium, which shall be
credited to the amount of the earned premium due at the end of the policy period.

At the close of each period (or part thereof terminating with the end of the policy period) designated in the
Declarations as the audit period, the earned premium including any premium adjustments made by endorsement
to this policy during the policy period shall be computed for such period and upon notice thereof to the Named
Insured, shall become due and payable.

If the total earned premium for the policy period is less than the premium designated as “advance premium”,
premium designated in this policy as “advance premium” is the minimum premium for the policy period indicated,
and is not subject to further adjustment.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 ML0219 00 02 13                                                                             Page 1 of 1
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 26 of 53
POLICY NUMBER: AGL0041008-00                                                                   00 ML0216 00 02 13


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     MINIMUM PREMIUM ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMON POLICY CONDITIONS


The following condition is added to Common Policy Conditions:

Minimum Premium

In the event of cancellation by the first Named Insured, the premium due under this policy will be the greater of
the following:

    (1) The Minimum and Deposit premium shown in the Declarations multiplied by the applicable short-rate
          earned premium factor;
    (2) The earned premium based upon the policy rate multiplied by the gross receipts, payroll or other premium
          adjustment basis for the policy period; or
    (3) The absolute minimum premium of 25% of the premium shown in the Declarations.

For purposes of this endorsement, cancellation of this policy for nonpayment of premium by the first Named
Insured’s premium finance company shall be deemed to be cancellation by the first Named Insured.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 ML0216 00 02 13                                                                             Page 1 of 1
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 27 of 53


 POLICY NUMBER: AGL0041008-00                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 00 01 12 07

     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the       b.This insurance applies to "bodily injury" and
entire policy carefully to determine rights, duties and what        "property damage" only if:
is and is not covered.                                             (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your" refer to              caused by an "occurrence" that takes place in
the Named Insured shown in the Declarations, and any                    the "coverage territory";
other person or organization qualifying as a Named Insured         (2) The "bodily injury" or "property damage" occurs
under this policy. The words "we", "us" and "our" refer to              during the policy period; and
the company providing this insurance.                              (3) Prior to the policy period, no insured listed under
The word "insured" means any person or organization                     Paragraph 1. of Section II – Who Is An Insured
qualifying as such under Section II – Who Is An Insured.                and no "employee" authorized by you to give or
Other words and phrases that appear in quotation marks                  receive notice of an "occurrence" or claim, knew
have special meaning. Refer to Section V –Definitions.                  that the "bodily injury" or "property damage" had
                                                                        occurred, in whole or in part. If such a listed
SECTION I – COVERAGES                                                   insured or authorized "employee" knew, prior to
COVERAGE A BODILY INJURY AND PROPERTY                                   the policy period, that the "bodily injury" or
DAMAGE LIABILITY                                                        "property     damage"      occurred,    then   any
                                                                        continuation, change or resumption of such
1. Insuring Agreement
                                                                        "bodily injury" or "property damage" during or
    a. We will pay those sums that the insured becomes                  after the policy period will be deemed to have
        legally obligated to pay as damages because of                  been known prior to the policy period.
        "bodily injury" or "property damage" to which this
                                                                 c. "Bodily injury" or "property damage" which occurs
        insurance applies. We will have the right and duty to
                                                                    during the policy period and was not, prior to the
        defend the insured against any "suit" seeking those
                                                                    policy period, known to have occurred by any
        damages. However, we will have no duty to defend
                                                                    insured listed under Paragraph 1. of Section II –
        the insured against any "suit" seeking damages for
                                                                    Who Is An Insured or any "employee" authorized by
        "bodily injury" or "property damage" to which this
                                                                    you to give or receive notice of an "occurrence" or
        insurance does not apply. We may, at our discretion,
                                                                    claim, includes any continuation, change or
        investigate any "occurrence" and settle any claim or
                                                                    resumption of that "bodily injury" or "property
        "suit" that may result. But:
                                                                    damage" after the end of the policy period.
       (1) The amount we will pay for damages is limited as
                                                                 d. "Bodily injury" or "property damage" will be deemed
           described in Section III – Limits Of Insurance;
                                                                    to have been known to have occurred at the earliest
           and
                                                                    time when any insured listed under Paragraph 1. of
       (2) Our right and duty to defend ends when we have           Section II – Who Is An Insured or any "employee"
           used up the applicable limit of insurance in the         authorized by you to give or receive notice of an
           payment of judgments or settlements under                "occurrence" or claim:
           Coverages A or B or medical expenses under
                                                                   (1) Reports all, or any part, of the "bodily injury" or
           Coverage C.
                                                                        "property damage" to us or any other insurer;
        No other obligation or liability to pay sums or
                                                                   (2) Receives a written or verbal demand or claim for
        perform acts or services is covered unless explicitly
                                                                        damages because of the "bodily injury" or
        provided for under Supplementary Payments –
                                                                        "property damage"; or
        Coverages               A            and           B.
                                                                   (3) Becomes aware by any other means that "bodily
                                                                        injury" or "property damage" has occurred or has
                                                                        begun                     to                 occur.




CG 00 01 12 07                              © ISO Properties, Inc., 2006                             Page 1 of 16       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 28 of 53



           e.Damages because of "bodily injury" include                      c.Liquor Liability
           damages claimed by any person or organization             "Bodily injury" or "property damage" for which any
           for care, loss of services or death resulting at any      insured may be held liable by reason of:
           time from the "bodily injury".
                                                                    (1) Causing or contributing to the intoxication of any
2. Exclusions                                                            person;
   This insurance does not apply to:                                (2) The furnishing of alcoholic beverages to a
   a. Expected Or Intended Injury                                        person under the legal drinking age or under the
      "Bodily injury" or "property damage" expected or                   influence of alcohol; or
      intended from the standpoint of the insured. This             (3) Any statute, ordinance or regulation relating to
      exclusion does not apply to "bodily injury" resulting              the sale, gift, distribution or use of alcoholic
      from the use of reasonable force to protect persons                beverages.
      or property.                                                   This exclusion applies only if you are in the business
   b. Contractual Liability                                          of manufacturing, distributing, selling, serving or
      "Bodily injury" or "property damage" for which the             furnishing alcoholic beverages.
      insured is obligated to pay damages by reason of            d. Workers' Compensation And Similar Laws
      the assumption of liability in a contract or                   Any obligation of the insured under a workers'
      agreement. This exclusion does not apply to liability          compensation, disability benefits or unemployment
      for damages:                                                   compensation law or any similar law.
     (1) That the insured would have in the absence of            e. Employer's Liability
           the contract or agreement; or
                                                                     "Bodily injury" to:
     (2) Assumed in a contract or agreement that is an
           "insured contract", provided the "bodily injury" or      (1) An "employee" of the insured arising out of and
           "property damage" occurs subsequent to the                    in the course of:
           execution of the contract or agreement. Solely               (a) Employment by the insured; or
           for the purposes of liability assumed in an                  (b) Performing duties related to the conduct of
           "insured contract", reasonable attorney fees and                  the insured's business; or
           necessary litigation expenses incurred by or for a
           party other than an insured are deemed to be             (2) The spouse, child, parent, brother or sister of
           damages because of "bodily injury" or "property               that "employee" as a consequence of Paragraph
           damage", provided:                                            (1) above.
          (a) Liability to such party for, or for the cost of,       This exclusion applies whether the insured may be
               that party's defense has also been assumed            liable as an employer or in any other capacity and to
               in the same "insured contract"; and                   any obligation to share damages with or repay
                                                                     someone else who must pay damages because of
               (b)Such attorney fees and litigation expenses         the injury.
               are for defense of that party against a civil or
               alternative dispute resolution proceeding in          This exclusion does not apply to liability assumed by
               which damages to which this insurance                 the insured under an "insured contract".
               applies               are               alleged.




Page 2 of 16                                 © ISO Properties, Inc., 2006                          CG 00 01 12 07       
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 29 of 53



      f.Pollution                                                              (d)At or from any premises, site or
     (1) "Bodily injury" or "property damage" arising out of                   location on which any insured or any
          the actual, alleged or threatened discharge,                         contractors or subcontractors working
          dispersal, seepage, migration, release or escape                     directly or indirectly on any insured's
          of "pollutants":                                                     behalf are performing operations if the
                                                                               "pollutants" are brought on or to the
         (a) At or from any premises, site or location                         premises, site or location in connection
              which is or was at any time owned or                             with such operations by such insured,
              occupied by, or rented or loaned to, any                         contractor or subcontractor. However, this
              insured. However, this subparagraph does                         subparagraph does not apply to:
              not apply to:
                                                                           (i) "Bodily injury" or "property damage"
              (i) "Bodily injury" if sustained within a                        arising out of the escape of fuels,
                  building and caused by smoke, fumes,                         lubricants or other operating fluids which
                  vapor or soot produced by or originating                     are needed to perform the normal
                  from equipment that is used to heat, cool                    electrical,     hydraulic   or    mechanical
                  or dehumidify the building, or equipment                     functions necessary for the operation of
                  that is used to heat water for personal                      "mobile equipment" or its parts, if such
                  use, by the building's occupants or their                    fuels, lubricants or other operating fluids
                  guests;                                                      escape from a vehicle part designed to
             (ii) "Bodily injury" or "property damage" for                     hold, store or receive them. This
                  which you may be held liable, if you are a                   exception does not apply if the "bodily
                  contractor and the owner or lessee of                        injury" or "property damage" arises out of
                  such premises, site or location has been                     the intentional discharge, dispersal or
                  added to your policy as an additional                        release of the fuels, lubricants or other
                  insured with respect to your ongoing                         operating fluids, or if such fuels, lubricants
                  operations performed for that additional                     or other operating fluids are brought on or
                  insured at that premises, site or location                   to the premises, site or location with the
                  and such premises, site or location is not                   intent that they be discharged, dispersed
                  and never was owned or occupied by, or                       or released as part of the operations being
                  rented or loaned to, any insured, other                      performed by such insured, contractor or
                  than that additional insured; or                             subcontractor;
            (iii) "Bodily injury" or "property damage"                    (ii) "Bodily injury" or "property damage"
                  arising out of heat, smoke or fumes from a                   sustained within a building and caused by
                  "hostile fire";                                              the release of gases, fumes or vapors
                                                                               from materials brought into that building in
         (b) At or from any premises, site or location
                                                                               connection       with     operations     being
              which is or was at any time used by or for any
                                                                               performed by you or on your behalf by a
              insured or others for the handling, storage,
                                                                               contractor or subcontractor; or
              disposal, processing or treatment of waste;
                                                                         (iii) "Bodily injury" or "property damage"
         (c) Which are or were at any time transported,
                                                                               arising out of heat, smoke or fumes from a
              handled, stored, treated, disposed of, or
                                                                               "hostile fire".
              processed as waste by or for:
                                                                      (e) At or from any premises, site or location on
              (i) Any insured; or
                                                                           which any insured or any contractors or
             (ii) Any person or organization for whom you                  subcontractors working directly or indirectly
                  may      be     legally   responsible;  or               on any insured's behalf are performing
                                                                           operations if the operations are to test for,
                                                                           monitor, clean up, remove, contain, treat,
                                                                           detoxify or neutralize, or in any way respond
                                                                           to, or assess the effects of, "pollutants".




CG 00 01 12 07                             © ISO Properties, Inc., 2006                               Page 3 of 16        
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 30 of 53



              (2)Any loss, cost or expense arising out of                (5)"Bodily injury" or "property damage" arising
              any:                                                       out of:
         (a) Request, demand, order or statutory or                     (a) The operation of machinery or equipment that
              regulatory requirement that any insured or                     is attached to, or part of, a land vehicle that
              others test for, monitor, clean up, remove,                    would qualify under the definition of "mobile
              contain, treat, detoxify or neutralize, or in any              equipment" if it were not subject to a
              way respond to, or assess the effects of,                      compulsory or financial responsibility law or
              "pollutants"; or                                               other motor vehicle insurance law in the state
         (b) Claim or "suit" by or on behalf of a                            where it is licensed or principally garaged; or
              governmental authority for damages because                (b) the operation of any of the machinery or
              of testing for, monitoring, cleaning up,                       equipment listed in Paragraph f.(2) or f.(3) of
              removing, containing, treating, detoxifying or                 the definition of "mobile equipment".
              neutralizing, or in any way responding to, or       h. Mobile Equipment
              assessing the effects of, "pollutants".
                                                                      "Bodily injury" or "property damage" arising out of:
          However, this paragraph does not apply to
          liability for damages because of "property                 (1) The transportation of "mobile equipment" by an
          damage" that the insured would have in the                     "auto" owned or operated by or rented or loaned
          absence of such request, demand, order or                      to any insured; or
          statutory or regulatory requirement, or such claim         (2) The use of "mobile equipment" in, or while in
          or "suit" by or on behalf of a governmental                    practice for, or while being prepared for, any
          authority.                                                     prearranged racing, speed, demolition, or
   g. Aircraft, Auto Or Watercraft                                       stunting activity.
      "Bodily injury" or "property damage" arising out of          i. War
      the ownership, maintenance, use or entrustment to               "Bodily injury" or "property damage", however
      others of any aircraft, "auto" or watercraft owned or           caused, arising, directly or indirectly, out of:
      operated by or rented or loaned to any insured. Use            (1) War, including undeclared or civil war;
      includes operation and "loading or unloading".
                                                                     (2) Warlike action by a military force, including
      This exclusion applies even if the claims against any              action in hindering or defending against an actual
      insured allege negligence or other wrongdoing in the               or expected attack, by any government,
      supervision, hiring, employment, training or                       sovereign or other authority using military
      monitoring of others by that insured, if the                       personnel or other agents; or
      "occurrence" which caused the "bodily injury" or
      "property damage" involved the ownership,                      (3) Insurrection, rebellion, revolution, usurped
      maintenance, use or entrustment to others of any                   power, or action taken by governmental authority
      aircraft, "auto" or watercraft that is owned or                    in hindering or defending against any of these.
      operated by or rented or loaned to any insured.              j. Damage To Property
      This exclusion does not apply to:                               "Property damage" to:
     (1) A watercraft while ashore on premises you own               (1) Property you own, rent, or occupy, including any
          or rent;                                                       costs or expenses incurred by you, or any other
     (2) A watercraft you do not own that is:                            person, organization or entity, for repair,
                                                                         replacement, enhancement, restoration or
         (a) Less than 26 feet long; and                                 maintenance of such property for any reason,
         (b) Not being used to carry persons or property                 including prevention of injury to a person or
              for a charge;                                              damage to another's property;
     (3) Parking an "auto" on, or on the ways next to,               (2) Premises you sell, give away or abandon, if the
          premises you own or rent, provided the "auto" is               "property damage" arises out of any part of those
          not owned by or rented or loaned to you or the                 premises;
          insured;                                                   (3) Property loaned to you;
     (4) Liability assumed under any "insured contract"              (4) Personal property in the care, custody or control
          for the ownership, maintenance or use of aircraft              of                     the                    insured;
          or                   watercraft;                   or




Page 4 of 16                                 © ISO Properties, Inc., 2006                            CG 00 01 12 07         
               Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 31 of 53



          (5)That particular part of real property on which            This exclusion does not apply to the loss of
          you or any contractors or subcontractors working             use of other property arising out of sudden
          directly or indirectly on your behalf are                    and accidental physical injury to "your
          performing operations, if the "property damage"              product" or "your work" after it has been put
          arises out of those operations; or                           to its intended use.
     (6) That particular part of any property that must be      n. Recall Of Products, Work Or Impaired Property
          restored, repaired or replaced because "your             Damages claimed for any loss, cost or expense
          work" was incorrectly performed on it.                   incurred by you or others for the loss of use,
      Paragraphs (1), (3) and (4) of this exclusion do not         withdrawal, recall, inspection, repair, replacement,
      apply to "property damage" (other than damage by             adjustment, removal or disposal of:
      fire) to premises, including the contents of such           (1) "Your product";
      premises, rented to you for a period of 7 or fewer
      consecutive days. A separate limit of insurance             (2) "Your work"; or
      applies to Damage To Premises Rented To You as              (3) "Impaired property";
      described in Section III – Limits Of Insurance.              if such product, work, or property is withdrawn or
      Paragraph (2) of this exclusion does not apply if the        recalled from the market or from use by any person
      premises are "your work" and were never occupied,            or organization because of a known or suspected
      rented or held for rental by you.                            defect, deficiency, inadequacy or dangerous
      Paragraphs (3), (4), (5) and (6) of this exclusion do        condition in it.
      not apply to liability assumed under a sidetrack          o. Personal And Advertising Injury
      agreement.                                                   "Bodily injury" arising out of "personal and
      Paragraph (6) of this exclusion does not apply to            advertising injury".
      "property damage" included in the "products-              p. Electronic Data
      completed operations hazard".
                                                                   Damages arising out of the loss of, loss of use of,
  k. Damage To Your Product                                        damage to, corruption of, inability to access, or
      "Property damage" to "your product" arising out of it        inability to manipulate electronic data.
      or any part of it.                                           As used in this exclusion, electronic data means
   l. Damage To Your Work                                          information, facts or programs stored as or on,
      "Property damage" to "your work" arising out of it or        created or used on, or transmitted to or from
      any part of it and included in the "products-                computer software, including systems and
      completed operations hazard".                                applications software, hard or floppy disks, CD-
                                                                   ROMS, tapes, drives, cells, data processing devices
      This exclusion does not apply if the damaged work            or any other media which are used with
      or the work out of which the damage arises was               electronically controlled equipment.
      performed on your behalf by a subcontractor.
                                                                q. Distribution Of Material In Violation Of Statutes
  m. Damage To Impaired Property Or Property Not
      Physically Injured                                           "Bodily injury" or "property damage" arising directly
                                                                   or indirectly out of any action or omission that
      "Property damage" to "impaired property" or                  violates or is alleged to violate:
      property that has not been physically injured, arising
      out of:                                                     (1) The Telephone Consumer Protection Act
                                                                       (TCPA), including any amendment of or addition
     (1) A defect, deficiency, inadequacy or dangerous                 to such law; or
          condition in "your product" or "your work"; or
                                                                  (2) The CAN-SPAM Act of 2003, including any
     (2) A delay or failure by you or anyone acting on                 amendment of or addition to such law; or
          your behalf to perform a contract or agreement in
          accordance           with         its        terms.     (3) Any statute, ordinance or regulation, other than
                                                                       the TCPA or CAN-SPAM Act of 2003, that
                                                                       prohibits or limits the sending, transmitting,
                                                                       communicating or distribution of material or
                                                                       information.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                            Page 5 of 16      
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 32 of 53



            Exclusions c. through n. do not apply to                  c.Material Published Prior To Policy Period
            damage by fire to premises while rented to                "Personal and advertising injury" arising out of oral
            you or temporarily occupied by you with                   or written publication of material whose first
            permission of the owner. A separate limit of              publication took place before the beginning of the
            insurance applies to this coverage as                     policy period.
            described in Section III – Limits Of Insurance.
                                                                  d. Criminal Acts
COVERAGE B PERSONAL AND ADVERTISING INJURY
LIABILITY                                                             "Personal and advertising injury" arising out of a
                                                                      criminal act committed by or at the direction of the
1. Insuring Agreement                                                 insured.
   a. We will pay those sums that the insured becomes             e. Contractual Liability
       legally obligated to pay as damages because of
       "personal and advertising injury" to which this                "Personal and advertising injury" for which the
       insurance applies. We will have the right and duty to          insured has assumed liability in a contract or
       defend the insured against any "suit" seeking those            agreement. This exclusion does not apply to liability
       damages. However, we will have no duty to defend               for damages that the insured would have in the
       the insured against any "suit" seeking damages for             absence of the contract or agreement.
       "personal and advertising injury" to which this            f. Breach Of Contract
       insurance does not apply. We may, at our discretion,           "Personal and advertising injury" arising out of a
       investigate any offense and settle any claim or "suit"         breach of contract, except an implied contract to use
       that may result. But:                                          another's advertising idea in your "advertisement".
      (1) The amount we will pay for damages is limited as        g. Quality Or Performance Of Goods – Failure To
            described in Section III – Limits Of Insurance;           Conform To Statements
            and
                                                                      "Personal and advertising injury" arising out of the
      (2) Our right and duty to defend end when we have               failure of goods, products or services to conform
            used up the applicable limit of insurance in the          with any statement of quality or performance made
            payment of judgments or settlements under                 in your "advertisement".
            Coverages A or B or medical expenses under
            Coverage C.                                           h. Wrong Description Of Prices
       No other obligation or liability to pay sums or                "Personal and advertising injury" arising out of the
       perform acts or services is covered unless explicitly          wrong description of the price of goods, products or
       provided for under Supplementary Payments –                    services stated in your "advertisement".
       Coverages A and B.                                          i. Infringement Of Copyright, Patent, Trademark Or
   b. This insurance applies to "personal and advertising             Trade Secret
       injury" caused by an offense arising out of your               "Personal and advertising injury" arising out of the
       business but only if the offense was committed in              infringement of copyright, patent, trademark, trade
       the "coverage territory" during the policy period.             secret or other intellectual property rights. Under this
2. Exclusions                                                         exclusion, such other intellectual property rights do
                                                                      not include the use of another's advertising idea in
   This insurance does not apply to:                                  your "advertisement".
   a. Knowing Violation Of Rights Of Another                          However, this exclusion does not apply to
       "Personal and advertising injury" caused by or at the          infringement, in your "advertisement", of copyright,
       direction of the insured with the knowledge that the           trade dress or slogan.
       act would violate the rights of another and would           j. Insureds In Media And Internet Type Businesses
       inflict "personal and advertising injury".
                                                                      "Personal and advertising injury" committed by an
   b. Material Published With Knowledge Of Falsity                    insured whose business is:
       "Personal and advertising injury" arising out of oral         (1) Advertising,     broadcasting,       publishing    or
       or written publication of material, if done by or at the            telecasting;
       direction of the insured with knowledge of its falsity.
                                                                     (2) Designing or determining content of web-sites for
                                                                           others;                                          or




Page 6 of 16                                 © ISO Properties, Inc., 2006                            CG 00 01 12 07        
               Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 33 of 53



           (3)An Internet search, access, content or service              (3)Insurrection, rebellion, revolution, usurped
           provider.                                                      power, or action taken by governmental authority
       However, this exclusion does not apply to                          in hindering or defending against any of these.
       Paragraphs 14.a., b. and c. of "personal and                p. Distribution Of Material In Violation Of Statutes
       advertising injury" under the Definitions Section.             "Personal and advertising injury" arising directly or
       For the purposes of this exclusion, the placing of             indirectly out of any action or omission that violates
       frames, borders or links, or advertising, for you or           or is alleged to violate:
       others anywhere on the Internet, is not by itself,            (1) The Telephone Consumer Protection Act
       considered       the      business       of    advertising,        (TCPA), including any amendment of or addition
       broadcasting, publishing or telecasting.                           to such law; or
  k. Electronic Chatrooms Or Bulletin Boards                         (2) The CAN-SPAM Act of 2003, including any
       "Personal and advertising injury" arising out of an                amendment of or addition to such law; or
       electronic chatroom or bulletin board the insured             (3) Any statute, ordinance or regulation, other than
       hosts, owns, or over which the insured exercises                   the TCPA or CAN-SPAM Act of 2003, that
       control.                                                           prohibits or limits the sending, transmitting,
   l. Unauthorized Use Of Another's Name Or Product                       communicating or distribution of material or
       "Personal and advertising injury" arising out of the               information.
       unauthorized use of another's name or product in COVERAGE C MEDICAL PAYMENTS
       your e-mail address, domain name or metatag, or 1. Insuring Agreement
       any other similar tactics to mislead another's
       potential customers.                                        a. We will pay medical expenses as described below
                                                                      for "bodily injury" caused by an accident:
  m. Pollution
                                                                     (1) On premises you own or rent;
       "Personal and advertising injury" arising out of the
       actual, alleged or threatened discharge, dispersal,           (2) On ways next to premises you own or rent; or
       seepage, migration, release or escape of                      (3) Because of your operations;
       "pollutants" at any time.                                      provided that:
  n. Pollution-Related                                                   (a) The accident takes place in the "coverage
       Any loss, cost or expense arising out of any:                          territory" and during the policy period;
      (1) Request, demand, order or statutory or                         (b) The expenses are incurred and reported to us
           regulatory requirement that any insured or others                  within one year of the date of the accident;
           test for, monitor, clean up, remove, contain, treat,               and
           detoxify or neutralize, or in any way respond to,             (c) The injured person submits to examination, at
           or assess the effects of, "pollutants"; or                         our expense, by physicians of our choice as
      (2) Claim or suit by or on behalf of a governmental                     often as we reasonably require.
           authority for damages because of testing for,           b. We will make these payments regardless of fault.
           monitoring, cleaning up, removing, containing,             These payments will not exceed the applicable limit
           treating, detoxifying or neutralizing, or in any way       of insurance. We will pay reasonable expenses for:
           responding to, or assessing the effects of,
           "pollutants".                                             (1) First aid administered at the time of an accident;
  o. War                                                             (2) Necessary medical, surgical, x-ray and dental
                                                                          services, including prosthetic devices; and
       "Personal and advertising injury", however caused,
       arising, directly or indirectly, out of:                      (3)  Necessary ambulance, hospital, professional
                                                                          nursing          and        funeral        services.
     (1) War, including undeclared or civil war;
      (2) Warlike action by a military force, including
           action in hindering or defending against an actual
           or expected attack, by any government,
           sovereign or other authority using military
           personnel         or       other        agents;      or




CG 00 01 12 07                              © ISO Properties, Inc., 2006                                Page 7 of 16       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 34 of 53



           2.Exclusions                                                  f.Prejudgment interest awarded against the insured
   We will not pay expenses for "bodily injury":                         on that part of the judgment we pay. If we make an
                                                                         offer to pay the applicable limit of insurance, we will
   a. Any Insured                                                        not pay any prejudgment interest based on that
       To any insured, except "volunteer workers".                       period of time after the offer.
   b. Hired Person                                                  g. All interest on the full amount of any judgment that
                                                                         accrues after entry of the judgment and before we
       To a person hired to do work for or on behalf of any
                                                                         have paid, offered to pay, or deposited in court the
       insured or a tenant of any insured.
                                                                         part of the judgment that is within the applicable limit
   c. Injury On Normally Occupied Premises                               of insurance.
       To a person injured on that part of premises you             These payments will not reduce the limits of insurance.
       own or rent that the person normally occupies.
                                                                 2. If we defend an insured against a "suit" and an
   d. Workers Compensation And Similar Laws                         indemnitee of the insured is also named as a party to
       To a person, whether or not an "employee" of any             the "suit", we will defend that indemnitee if all of the
       insured, if benefits for the "bodily injury" are payable     following conditions are met:
       or must be provided under a workers' compensation            a. The "suit" against the indemnitee seeks damages
       or disability benefits law or a similar law.                      for which the insured has assumed the liability of the
   e. Athletics Activities                                               indemnitee in a contract or agreement that is an
                                                                         "insured contract";
       To a person injured while practicing, instructing or
       participating in any physical exercises or games,            b.   This insurance applies to such liability assumed by
       sports, or athletic contests.                                     the insured;
    f. Products-Completed Operations Hazard                         c. The obligation to defend, or the cost of the defense
                                                                         of, that indemnitee, has also been assumed by the
       Included within the "products-completed operations                insured in the same "insured contract";
       hazard".
                                                                    d. The allegations in the "suit" and the information we
   g. Coverage A Exclusions                                              know about the "occurrence" are such that no
       Excluded under Coverage A.                                        conflict appears to exist between the interests of the
SUPPLEMENTARY PAYMENTS – COVERAGES A AND                                 insured and the interests of the indemnitee;
B                                                                   e. The indemnitee and the insured ask us to conduct
1. We will pay, with respect to any claim we investigate or              and control the defense of that indemnitee against
   settle, or any "suit" against an insured we defend:                   such "suit" and agree that we can assign the same
                                                                         counsel to defend the insured and the indemnitee;
   a. All expenses we incur.                                             and
   b. Up to $250 for cost of bail bonds required because             f. The indemnitee:
       of accidents or traffic law violations arising out of the
       use of any vehicle to which the Bodily Injury Liability          (1) Agrees in writing to:
       Coverage applies. We do not have to furnish these                    (a) Cooperate with us in the investigation,
       bonds.                                                                    settlement or defense of the "suit";
   c. The cost of bonds to release attachments, but only                    (b) Immediately send us copies of any demands,
       for bond amounts within the applicable limit of                           notices, summonses or legal papers received
       insurance. We do not have to furnish these bonds.                         in connection with the "suit";
   d. All reasonable expenses incurred by the insured at                    (c) Notify any other insurer whose coverage is
       our request to assist us in the investigation or                          available to the indemnitee; and
       defense of the claim or "suit", including actual loss of             (d) Cooperate with us with respect to
       earnings up to $250 a day because of time off from                        coordinating other applicable insurance
       work.                                                                     available to the indemnitee; and
   e. All court costs taxed against the insured in the "suit".          (2) Provides us with written authorization to:
       However, these payments do not include attorneys'
       fees or attorneys' expenses taxed against the                        (a) Obtain records and other information related
       insured.                                                                  to           the           "suit";         and




Page 8 of 16                                 © ISO Properties, Inc., 2006                               CG 00 01 12 07        
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 35 of 53



               (b)Conduct and control the defense of the            2.Each of the following is also an insured:
               indemnitee in such "suit".                        a. Your "volunteer workers" only while performing
   So long as the above conditions are met, attorneys'              duties related to the conduct of your business, or
   fees incurred by us in the defense of that indemnitee,           your "employees", other than either your "executive
   necessary litigation expenses incurred by us and                 officers" (if you are an organization other than a
   necessary litigation expenses incurred by the                    partnership, joint venture or limited liability company)
   indemnitee at our request will be paid as                        or your managers (if you are a limited liability
   Supplementary        Payments.     Notwithstanding      the      company), but only for acts within the scope of their
   provisions of Paragraph 2.b.(2) of Section I – Coverage          employment by you or while performing duties
   A – Bodily Injury And Property Damage Liability, such            related to the conduct of your business. However,
   payments will not be deemed to be damages for "bodily            none of these "employees" or "volunteer workers"
   injury" and "property damage" and will not reduce the            are insureds for:
   limits of insurance.                                            (1) "Bodily injury" or "personal and advertising
   Our obligation to defend an insured's indemnitee and to              injury":
   pay for attorneys' fees and necessary litigation                    (a) To you, to your partners or members (if you
   expenses as Supplementary Payments ends when we                          are a partnership or joint venture), to your
   have used up the applicable limit of insurance in the                    members (if you are a limited liability
   payment of judgments or settlements or the conditions                    company), to a co-"employee" while in the
   set forth above, or the terms of the agreement                           course of his or her employment or
   described in Paragraph f. above, are no longer met.                      performing duties related to the conduct of
SECTION II – WHO IS AN INSURED                                              your business, or to your other "volunteer
1. If you are designated in the Declarations as:                            workers" while performing duties related to
                                                                            the conduct of your business;
   a. An individual, you and your spouse are insureds, but
       only with respect to the conduct of a business of               (b) To the spouse, child, parent, brother or sister
       which you are the sole owner.                                        of that co-"employee" or "volunteer worker"
                                                                            as a consequence of Paragraph (1)(a) above;
   b. A partnership or joint venture, you are an insured.
       Your members, your partners, and their spouses are              (c) For which there is any obligation to share
       also insureds, but only with respect to the conduct of               damages with or repay someone else who
       your business.                                                       must pay damages because of the injury
                                                                            described in Paragraphs (1)(a) or (b) above;
   c. A limited liability company, you are an insured. Your                 or
       members are also insureds, but only with respect to
       the conduct of your business. Your managers are                 (d) Arising out of his or her providing or failing to
       insureds, but only with respect to their duties as your              provide professional health care services.
       managers.                                                   (2) "Property damage" to property:
   d. An organization other than a partnership, joint                  (a) Owned, occupied or used by,
       venture or limited liability company, you are an                (b) Rented to, in the care, custody or control of,
       insured. Your "executive officers" and directors are                 or over which physical control is being
       insureds, but only with respect to their duties as your              exercised for any purpose by
       officers or directors. Your stockholders are also
       insureds, but only with respect to their liability as            you, any of your "employees", "volunteer
       stockholders.                                                    workers", any partner or member (if you are a
                                                                        partnership or joint venture), or any member (if
   e. A trust, you are an insured. Your trustees are also               you      are   a   limited     liability   company).
       insureds, but only with respect to their duties as
       trustees.




CG 00 01 12 07                              © ISO Properties, Inc., 2006                              Page 9 of 16       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 36 of 53



            b.Any person (other than your "employee" or                  3.The Products-Completed Operations Aggregate
            "volunteer worker"), or any organization                     Limit is the most we will pay under Coverage A for
            while acting as your real estate manager.                    damages because of "bodily injury" and "property
    c. Any person or organization having proper temporary                damage" included in the "products-completed
        custody of your property if you die, but only:                   operations hazard".
       (1) With respect to liability arising out of the          4. Subject to Paragraph 2. above, the Personal and
            maintenance or use of that property; and                Advertising Injury Limit is the most we will pay under
                                                                    Coverage B for the sum of all damages because of all
       (2) Until your legal representative has been                 "personal and advertising injury" sustained by any one
            appointed.                                              person or organization.
    d. Your legal representative if you die, but only with       5. Subject to Paragraph 2. or 3. above, whichever applies,
        respect to duties as such. That representative will         the Each Occurrence Limit is the most we will pay for
        have all your rights and duties under this Coverage         the sum of:
        Part.
                                                                     a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other than
    a partnership, joint venture or limited liability company,      b. Medical expenses under Coverage C
    and over which you maintain ownership or majority               because of all "bodily injury" and "property damage"
    interest, will qualify as a Named Insured if there is no        arising out of any one "occurrence".
    other similar insurance available to that organization.      6. Subject to Paragraph 5. above, the Damage To
    However:                                                        Premises Rented To You Limit is the most we will pay
    a. Coverage under this provision is afforded only until         under Coverage A for damages because of "property
        the 90th day after you acquire or form the                  damage" to any one premises, while rented to you, or in
        organization or the end of the policy period,               the case of damage by fire, while rented to you or
        whichever is earlier;                                       temporarily occupied by you with permission of the
    b. Coverage A does not apply to "bodily injury" or              owner.
        "property damage" that occurred before you               7. Subject to Paragraph 5. above, the Medical Expense
        acquired or formed the organization; and                    Limit is the most we will pay under Coverage C for all
    c. Coverage B does not apply to "personal and                   medical expenses because of "bodily injury" sustained
        advertising injury" arising out of an offense               by any one person.
        committed before you acquired or formed the              The Limits of Insurance of this Coverage Part apply
        organization.                                            separately to each consecutive annual period and to any
No person or organization is an insured with respect to the      remaining period of less than 12 months, starting with the
conduct of any current or past partnership, joint venture or     beginning of the policy period shown in the Declarations,
limited liability company that is not shown as a Named           unless the policy period is extended after issuance for an
Insured in the Declarations.                                     additional period of less than 12 months. In that case, the
                                                                 additional period will be deemed part of the last preceding
SECTION III – LIMITS OF INSURANCE                                period for purposes of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations and         SECTION IV – COMMERCIAL GENERAL LIABILITY
    the rules below fix the most we will pay regardless of       CONDITIONS
    the number of:
                                                                 1. Bankruptcy
    a. Insureds;
                                                                    Bankruptcy or insolvency of the insured or of the
    b. Claims made or "suits" brought; or                           insured's estate will not relieve us of our obligations
    c. Persons or organizations making claims or bringing           under this Coverage Part.
        "suits".                                                 2. Duties In The Event Of Occurrence, Offense, Claim
2. The General Aggregate Limit is the most we will pay for          Or Suit
    the sum of:                                                      a. You must see to it that we are notified as soon as
    a. Medical expenses under Coverage C;                                practicable of an "occurrence" or an offense which
                                                                         may result in a claim. To the extent possible, notice
    b. Damages under Coverage A, except damages
                                                                         should include:
        because of "bodily injury" or "property damage"
        included in the "products-completed operations                  (1) How, when and where the "occurrence" or
        hazard"; and                                                        offense took place;
    c. Damages under Coverage                                           (2) The names and addresses of any injured
                                                                            persons and witnesses; and
B.




Page 10 of 16                               © ISO Properties, Inc., 2006                              CG 00 01 12 07       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 37 of 53



      (3) The nature and location of any injury or damage         4.Other Insurance
           arising out of the "occurrence" or offense.            If other valid and collectible insurance is available to the
   b. If a claim is made or "suit" is brought against any         insured for a loss we cover under Coverages A or B of
       insured, you must:                                         this Coverage Part, our obligations are limited as
                                                                  follows:
      (1) Immediately record the specifics of the claim or
           "suit" and the date received; and                      a. Primary Insurance
      (2) Notify us as soon as practicable.                            This insurance is primary except when Paragraph b.
                                                                       below applies. If this insurance is primary, our
       You must see to it that we receive written notice of            obligations are not affected unless any of the other
       the claim or "suit" as soon as practicable.                     insurance is also primary. Then, we will share with
   c. You and any other involved insured must:                         all that other insurance by the method described in
                                                                       Paragraph c. below.
      (1) Immediately send us copies of any demands,
           notices, summonses or legal papers received in         b. Excess Insurance
           connection with the claim or "suit";                       (1) This insurance is excess over:
      (2) Authorize us to obtain records and other                        (a) Any of the other insurance, whether primary,
           information;                                                        excess, contingent or on any other basis:
      (3) Cooperate with us in the investigation or                            (i) That is Fire, Extended Coverage, Builder's
           settlement of the claim or defense against the                          Risk, Installation Risk or similar coverage
           "suit"; and                                                             for "your work";
      (4) Assist us, upon our request, in the enforcement                     (ii) That is Fire insurance for premises rented
           of any right against any person or organization                         to you or temporarily occupied by you with
           which may be liable to the insured because of                           permission of the owner;
           injury or damage to which this insurance may
           also apply.                                                       (iii) That is insurance purchased by you to
                                                                                   cover your liability as a tenant for
   d. No insured will, except at that insured's own cost,                          "property damage" to premises rented to
       voluntarily make a payment, assume any obligation,                          you or temporarily occupied by you with
       or incur any expense, other than for first aid, without                     permission of the owner; or
       our consent.
                                                                             (iv) If the loss arises out of the maintenance
3. Legal Action Against Us                                                         or use of aircraft, "autos" or watercraft to
   No person or organization has a right under this                                the extent not subject to Exclusion g. of
   Coverage Part:                                                                  Section I – Coverage A – Bodily Injury
                                                                                   And Property Damage Liability.
   a. To join us as a party or otherwise bring us into a
       "suit" asking for damages from an insured; or                      (b) Any other primary insurance available to you
                                                                               covering liability for damages arising out of
   b. To sue us on this Coverage Part unless all of its
                                                                               the premises or operations, or the products
       terms have been fully complied with.
                                                                               and completed operations, for which you
   A person or organization may sue us to recover on an                        have been added as an additional insured by
   agreed settlement or on a final judgment against an                         attachment of an endorsement.
   insured; but we will not be liable for damages that are
                                                                      (2) When this insurance is excess, we will have no
   not payable under the terms of this Coverage Part or
                                                                           duty under Coverages A or B to defend the
   that are in excess of the applicable limit of insurance.
                                                                           insured against any "suit" if any other insurer has
   An agreed settlement means a settlement and release
                                                                           a duty to defend the insured against that "suit". If
   of liability signed by us, the insured and the claimant or
                                                                           no other insurer defends, we will undertake to do
   the           claimant's        legal        representative.
                                                                           so, but we will be entitled to the insured's rights
                                                                           against all those other insurers.




CG 00 01 12 07                               © ISO Properties, Inc., 2006                              Page 11 of 16        
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 38 of 53



     (3) When this insurance is excess over other                      c.We have issued this policy in reliance upon your
          insurance, we will pay only our share of the                 representations.
          amount of the loss, if any, that exceeds the sum      7. Separation Of Insureds
          of:                                                      Except with respect to the Limits of Insurance, and any
         (a) The total amount that all such other insurance        rights or duties specifically assigned in this Coverage
              would pay for the loss in the absence of this        Part to the first Named Insured, this insurance applies:
              insurance; and                                       a. As if each Named Insured were the only Named
         (b) The total of all deductible and self-insured              Insured; and
              amounts under all that other insurance.              b. Separately to each insured against whom claim is
     (4) We will share the remaining loss, if any, with any            made or "suit" is brought.
          other insurance that is not described in this         8. Transfer Of Rights Of Recovery Against Others To
          Excess Insurance provision and was not bought            Us
          specifically to apply in excess of the Limits of
          Insurance shown in the Declarations of this              If the insured has rights to recover all or part of any
          Coverage Part.                                           payment we have made under this Coverage Part,
                                                                   those rights are transferred to us. The insured must do
   c. Method Of Sharing                                            nothing after loss to impair them. At our request, the
      If all of the other insurance permits contribution by        insured will bring "suit" or transfer those rights to us and
      equal shares, we will follow this method also. Under         help us enforce them.
      this approach each insurer contributes equal              9. When We Do Not Renew
      amounts until it has paid its applicable limit of
      insurance or none of the loss remains, whichever             If we decide not to renew this Coverage Part, we will
      comes first.                                                 mail or deliver to the first Named Insured shown in the
                                                                   Declarations written notice of the nonrenewal not less
      If any of the other insurance does not permit                than 30 days before the expiration date.
      contribution by equal shares, we will contribute by
      limits. Under this method, each insurer's share is           If notice is mailed, proof of mailing will be sufficient
      based on the ratio of its applicable limit of insurance      proof of notice.
      to the total applicable limits of insurance of all        SECTION V – DEFINITIONS
      insurers.                                                 1. "Advertisement" means a notice that is broadcast or
5. Premium Audit                                                   published to the general public or specific market
   a. We will compute all premiums for this Coverage Part          segments about your goods, products or services for
      in accordance with our rules and rates.                      the purpose of attracting customers or supporters. For
                                                                   the purposes of this definition:
   b. Premium shown in this Coverage Part as advance
      premium is a deposit premium only. At the close of           a. Notices that are published include material placed
      each audit period we will compute the earned                     on the Internet or on similar electronic means of
      premium for that period and send notice to the first             communication; and
      Named Insured. The due date for audit and                    b. Regarding web-sites, only that part of a web-site
      retrospective premiums is the date shown as the                  that is about your goods, products or services for the
      due date on the bill. If the sum of the advance and              purposes of attracting customers or supporters is
      audit premiums paid for the policy period is greater             considered an advertisement.
      than the earned premium, we will return the excess        2. "Auto" means:
      to the first Named Insured.
                                                                   a. A land motor vehicle, trailer or semitrailer designed
   c. The first Named Insured must keep records of the                 for travel on public roads, including any attached
      information we need for premium computation, and                 machinery or equipment; or
      send us copies at such times as we may request.
                                                                   b. Any other land vehicle that is subject to a
6. Representations                                                     compulsory or financial responsibility law or other
   By accepting this policy, you agree:                                motor vehicle insurance law in the state where it is
   a. The statements in the Declarations are accurate and              licensed or principally garaged.
      complete;                                                    However, "auto" does not include "mobile equipment".
   b. Those statements are based upon representations
      you           made          to         us;          and




Page 12 of 16                               © ISO Properties, Inc., 2006                              CG 00 01 12 07        
                 Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 39 of 53



     3."Bodily injury" means bodily injury, sickness or            9."Insured contract" means:
     disease sustained by a person, including death                a. A contract for a lease of premises. However, that
     resulting from any of these at any time.                          portion of the contract for a lease of premises that
4.   "Coverage territory" means:                                       indemnifies any person or organization for damage
     a. The United States of America (including its                    by fire to premises while rented to you or temporarily
         territories and possessions), Puerto Rico and                 occupied by you with permission of the owner is not
         Canada;                                                       an "insured contract";
     b. International waters or airspace, but only if the injury   b. A sidetrack agreement;
         or damage occurs in the course of travel or               c. Any easement or license agreement, except in
         transportation between any places included in                 connection with construction or demolition
         Paragraph a. above; or                                        operations on or within 50 feet of a railroad;
     c. All other parts of the world if the injury or damage       d. An obligation, as required by ordinance, to indemnify
         arises out of:                                                a municipality, except in connection with work for a
        (1) Goods or products made or sold by you in the               municipality;
             territory described in Paragraph a. above;            e. An elevator maintenance agreement;
        (2) The activities of a person whose home is in the         f. That part of any other contract or agreement
             territory described in Paragraph a. above, but is         pertaining to your business (including an
             away for a short time on your business; or                indemnification of a municipality in connection with
        (3) "Personal and advertising injury" offenses that            work performed for a municipality) under which you
             take place through the Internet or similar                assume the tort liability of another party to pay for
             electronic means of communication                         "bodily injury" or "property damage" to a third person
                                                                       or organization. Tort liability means a liability that
     provided the insured's responsibility to pay damages is           would be imposed by law in the absence of any
     determined in a "suit" on the merits, in the territory            contract or agreement.
     described in Paragraph a. above or in a settlement we
     agree to.                                                         Paragraph f. does not include that part of any
                                                                       contract or agreement:
5.   "Employee" includes a "leased worker". "Employee"
     does not include a "temporary worker".                           (1) That indemnifies a railroad for "bodily injury" or
                                                                           "property damage" arising out of construction or
6.   "Executive officer" means a person holding any of the                 demolition operations, within 50 feet of any
     officer positions created by your charter, constitution,              railroad property and affecting any railroad
     by-laws or any other similar governing document.                      bridge or trestle, tracks, road-beds, tunnel,
7.   "Hostile fire" means one which becomes uncontrollable                 underpass or crossing;
     or breaks out from where it was intended to be.                  (2) That indemnifies an architect, engineer or
8.   "Impaired property" means tangible property, other than               surveyor for injury or damage arising out of:
     "your product" or "your work", that cannot be used or is             (a) Preparing, approving, or failing to prepare or
     less useful because:                                                       approve, maps, shop drawings, opinions,
     a. It incorporates "your product" or "your work" that is                   reports, surveys, field orders, change orders
         known or thought to be defective, deficient,                           or drawings and specifications; or
         inadequate or dangerous; or                                      (b) Giving directions or instructions, or failing to
     b. You have failed to fulfill the terms of a contract or                   give them, if that is the primary cause of the
         agreement;                                                             injury or damage; or
     if such property can be restored to use by the repair,           (3) Under which the insured, if an architect, engineer
     replacement, adjustment or removal of "your product" or               or surveyor, assumes liability for an injury or
     "your work" or your fulfilling the terms of the contract or           damage arising out of the insured's rendering or
     agreement.                                                            failure to render professional services, including
                                                                           those listed in (2) above and supervisory,
                                                                           inspetion, architectural or engineering activities.




CG 00 01 12 07                                © ISO Properties, Inc., 2006                             Page 13 of 16       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 40 of 53



            10."Leased worker" means a person leased to               However, self-propelled vehicles with the
            you by a labor leasing firm under an agreement            following types of permanently attached
            between you and the labor leasing firm, to                equipment are not "mobile equipment" but will
            perform duties related to the conduct of your             be considered "autos":
            business. "Leased worker" does not include a             (1) Equipment designed primarily for:
            "temporary worker".
                                                                         (a) Snow removal;
11. "Loading or unloading" means the handling of property:
                                                                         (b) Road maintenance, but not construction or
    a. After it is moved from the place where it is accepted                  resurfacing; or
        for movement into or onto an aircraft, watercraft or
        "auto";                                                          (c) Street cleaning;
    b. While it is in or on an aircraft, watercraft or "auto"; or    (2) Cherry pickers and similar devices mounted on
                                                                          automobile or truck chassis and used to raise or
    c. While it is being moved from an aircraft, watercraft               lower workers; and
        or "auto" to the place where it is finally delivered;
                                                                     (3) Air compressors, pumps and generators,
    but "loading or unloading" does not include the                       including spraying, welding, building cleaning,
    movement of property by means of a mechanical                         geophysical exploration, lighting and well
    device, other than a hand truck, that is not attached to              servicing equipment.
    the aircraft, watercraft or "auto".
                                                                  However, "mobile equipment" does not include any land
12. "Mobile equipment" means any of the following types of        vehicles that are subject to a compulsory or financial
    land vehicles, including any attached machinery or            responsibility law or other motor vehicle insurance law
    equipment:                                                    in the state where it is licensed or principally garaged.
    a. Bulldozers, farm machinery, forklifts and other            Land vehicles subject to a compulsory or financial
        vehicles designed for use principally off public          responsibility law or other motor vehicle insurance law
        roads;                                                    are considered "autos".
    b. Vehicles maintained for use solely on or next to 13. "Occurrence" means an accident, including continuous
        premises you own or rent;                                 or repeated exposure to substantially the same general
    c. Vehicles that travel on crawler treads;                    harmful conditions.
    d. Vehicles, whether self-propelled or not, maintained 14. "Personal and advertising injury" means injury,
        primarily to provide mobility to permanently              including consequential "bodily injury", arising out of
        mounted:                                                  one or more of the following offenses:
       (1) Power cranes, shovels, loaders, diggers or drills;     a. False arrest, detention or imprisonment;
            or                                                    b. Malicious prosecution;
       (2) Road construction or resurfacing equipment such        c. The wrongful eviction from, wrongful entry into, or
            as graders, scrapers or rollers;                          invasion of the right of private occupancy of a room,
    e. Vehicles not described in Paragraph a., b., c. or d.           dwelling or premises that a person occupies,
        above that are not self-propelled and are maintained          committed by or on behalf of its owner, landlord or
        primarily to provide mobility to permanently attached         lessor;
        equipment of the following types:                         d. Oral or written publication, in any manner, of
       (1) Air compressors, pumps and generators,                     material that slanders or libels a person or
            including spraying, welding, building cleaning,           organization or disparages a person's or
            geophysical exploration, lighting and well                organization's goods, products or services;
            servicing equipment; or                               e. Oral or written publication, in any manner, of
       (2) Cherry pickers and similar devices used to raise           material that violates a person's right of privacy;
            or lower workers;                                      f. The use of another's advertising idea in your
     f. Vehicles not described in Paragraph a., b., c. or d.          "advertisement"; or
        above maintained primarily for purposes other than        g. Infringing upon another's copyright, trade dress or
        the     transportation    of    persons      or    cargo.     slogan          in        your        "advertisement".




Page 14 of 16                               © ISO Properties, Inc., 2006                            CG 00 01 12 07       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 41 of 53



       15."Pollutants" mean any solid, liquid, gaseous or                 b.Loss of use of tangible property that is not
       thermal irritant or contaminant, including smoke,                  physically injured. All such loss of use shall be
       vapor, soot, fumes, acids, alkalis, chemicals and                  deemed to occur at the time of the "occurrence" that
       waste. Waste includes materials to be recycled,                    caused it.
       reconditioned or reclaimed.                                    For the purposes of this insurance, electronic data is
16. "Products-completed operations hazard":                           not tangible property.
    a. Includes all "bodily injury" and "property damage"             As used in this definition, electronic data means
       occurring away from premises you own or rent and               information, facts or programs stored as or on, created
       arising out of "your product" or "your work" except:           or used on, or transmitted to or from computer software,
      (1) Products that are still in your physical                    including systems and applications software, hard or
           possession; or                                             floppy disks, CD-ROMS, tapes, drives, cells, data
                                                                      processing devices or any other media which are used
      (2) Work that has not yet been completed or                     with electronically controlled equipment.
           abandoned. However, "your work" will be
           deemed completed at the earliest of the following      18. "Suit" means a civil proceeding in which damages
           times:                                                     because of "bodily injury", "property damage" or
                                                                      "personal and advertising injury" to which this insurance
          (a) When all of the work called for in your                 applies are alleged. "Suit" includes:
               contract has been completed.
                                                                      a. An arbitration proceeding in which such damages
          (b) When all of the work to be done at the job site             are claimed and to which the insured must submit or
               has been completed if your contract calls for              does submit with our consent; or
               work at more than one job site.
                                                                      b. Any other alternative dispute resolution proceeding
          (c) When that part of the work done at a job site               in which such damages are claimed and to which
               has been put to its intended use by any                    the insured submits with our consent.
               person or organization other than another
               contractor or subcontractor working on the         19. "Temporary worker" means a person who is furnished
               same project.                                          to you to substitute for a permanent "employee" on
                                                                      leave or to meet seasonal or short-term workload
           Work that may need service, maintenance,                   conditions.
           correction, repair or replacement, but which is
           otherwise complete, will be treated as                 20. "Volunteer worker" means a person who is not your
           completed.                                                 "employee", and who donates his or her work and acts
                                                                      at the direction of and within the scope of duties
    b. Does not include "bodily injury" or "property                  determined by you, and is not paid a fee, salary or other
       damage" arising out of:                                        compensation by you or anyone else for their work
      (1) The transportation of property, unless the injury           performed for you.
           or damage arises out of a condition in or on a         21. "Your product":
           vehicle not owned or operated by you, and that
           condition was created by the "loading or                   a. Means:
           unloading" of that vehicle by any insured;                    (1) Any goods or products, other than real property,
      (2) The existence of tools, uninstalled equipment or                    manufactured, sold, handled, distributed or
           abandoned or unused materials; or                                  disposed of by:
      (3) Products or operations for which the                               (a) You;
           classification, listed in the Declarations or in a                (b) Others trading under your name; or
           policy schedule, states that products-completed                   (c) A person or organization whose business or
           operations are subject to the General Aggregate                        assets you have acquired; and
           Limit.
                                                                         (2) Containers (other than vehicles), materials, parts
17. "Property damage" means:                                                  or equipment furnished in connection with such
    a. Physical injury to tangible property, including all                    goods or products.
       resulting loss of use of that property. All such loss of       b. Includes:
       use shall be deemed to occur at the time of the
       physical       injury     that    caused       it;    or          (1) Warranties or representations made at any time
                                                                              with respect to the fitness, quality, durability,
                                                                              performance or use of "your product"; and




CG 00 01 12 07                               © ISO Properties, Inc., 2006                               Page 15 of 16       
                Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 42 of 53



      (2) The providing of or failure to provide warnings or
           instructions.
    c. Does not include vending machines or other
       property rented to or located for the use of others
       but not sold.
22. "Your work":
    a. Means:
      (1) Work or operations performed by you or on your
           behalf; and
      (2) Materials, parts or equipment furnished in
           connection with such work or operations.
    b. Includes:
      (1) Warranties or representations made at any time
           with respect to the fitness, quality, durability,
           performance or use of "your work", and
      (2) The providing of or failure to provide warnings or
           instructions.




Page 16 of 16                              © ISO Properties, Inc., 2006    CG 00 01 12 07   
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 43 of 53


POLICY NUMBER: AGL0041008-00                                                COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 07 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION – ACCESS OR DISCLOSURE OF
     CONFIDENTIAL OR PERSONAL INFORMATION AND
    DATA-RELATED LIABILITY – LIMITED BODILY INJURY
              EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I – Coverage A –                B. The following is added to Paragraph 2.
   Bodily Injury And Property Damage Liability is               Exclusions of Section I – Coverage B –
   replaced by the following:                                   Personal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      p. Access Or Disclosure Of Confidential Or                   Access Or Disclosure Of Confidential Or
          Personal Information And Data-related                    Personal Information
          Liability                                                "Personal and advertising injury" arising out of
          Damages arising out of:                                  any access to or disclosure of any person's or
         (1) Any access to or disclosure of any                    organization's     confidential   or    personal
              person's or organization's confidential or           information, including patents, trade secrets,
              personal information, including patents,             processing methods, customer lists, financial
              trade secrets, processing methods,                   information, credit card information, health
              customer lists, financial information,               information or any other type of nonpublic
              credit      card    information,     health          information.
              information or any other type of                     This exclusion applies even if damages are
              nonpublic information; or                            claimed for notification costs, credit monitoring
         (2) The loss of, loss of use of, damage to,               expenses, forensic expenses, public relations
              corruption of, inability to access, or               expenses or any other loss, cost or expense
              inability to manipulate electronic data.             incurred by you or others arising out of any
                                                                   access to or disclosure of any person's or
          This exclusion applies even if damages are               organization's     confidential   or    personal
          claimed for notification costs, credit                   information.
          monitoring expenses, forensic expenses,
          public relations expenses or any other loss,
          cost or expense incurred by you or others
          arising out of that which is described in
          Paragraph (1) or (2) above.
          As used in this exclusion, electronic data
          means information, facts or programs
          stored as or on, created or used on, or
          transmitted to or from computer software,
          including      systems     and     applications
          software, hard or floppy disks, CD-ROMs,
          tapes, drives, cells, data processing
          devices or any other media which are used
          with electronically controlled equipment.




CG 21 07 05 14                         © Insurance Services Office, Inc., 2013                         Page 1 of 1
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 44 of 53


POLICY NUMBER: AGL0041008-00                                              COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 16 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EXCLUSION – DESIGNATED PROFESSIONAL SERVICES
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

                                    Description Of Professional Services
1.

2.

3.

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to any professional services shown in         This exclusion applies even if the claims against any
the Schedule, the following exclusion is added to          insured allege negligence or other wrongdoing in the
Paragraph 2. Exclusions of Section I – Coverage A          supervision,   hiring,  employment,      training  or
– Bodily Injury And Property Damage Liability and          monitoring of others by that insured, if the
Paragraph 2. Exclusions of Section I – Coverage B          "occurrence" which caused the "bodily injury" or
– Personal And Advertising Injury Liability:               "property damage", or the offense which caused the
This insurance does not apply to "bodily injury",          "personal and advertising injury", involved the
"property damage" or "personal and advertising injury"     rendering of or failure to render any professional
due to the rendering of or failure to render any           service.
professional service.




CG 21 16 04 13                       © Insurance Services Office, Inc., 2012                         Page 1 of 1
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 45 of 53


POLICY NUMBER: AGL0041008-00                                            COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 44 07 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
                     PREMISES OR PROJECT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                 SCHEDULE

Premises:




Project:



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical
expenses arising out of:
   1. The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or
       incidental to those premises; or
   2. The project shown in the Schedule.




CG 21 44 07 98                  Copyright, Insurance Services Office, Inc., 1997                    Page 1 of 1    
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 46 of 53


POLICY NUMBER: AGL0041008-00                                              COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 47 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,       B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily              Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                      Personal And Advertising Injury Liability:
   This insurance does not apply to:                          This insurance does not apply to:
   "Bodily injury" to:                                        "Personal and advertising injury" to:
  (1) A person arising out of any:                           (1) A person arising out of any:
      (a) Refusal to employ that person;                        (a) Refusal to employ that person;
      (b) Termination of that person's employment;              (b) Termination of that person's employment;
           or                                                        or
      (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
           acts or omissions, such as coercion,                      acts or omissions, such as coercion,
           demotion,      evaluation,     reassignment,              demotion,      evaluation,     reassignment,
           discipline,     defamation,      harassment,              discipline,    defamation,       harassment,
           humiliation, discrimination or malicious                  humiliation, discrimination or malicious
           prosecution directed at that person; or                   prosecution directed at that person; or
  (2) The spouse, child, parent, brother or sister of        (2) The spouse, child, parent, brother or sister of
       that person as a consequence of "bodily injury"           that person as a consequence of "personal and
       to that person at whom any of the employment-             advertising injury" to that person at whom any
       related practices described in Paragraphs (a),            of the employment-related practices described
       (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                    This exclusion applies:
  (1) Whether the injury-causing event described in          (1) Whether the injury-causing event described in
       Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
       employment, during employment or after                    employment, during employment or after
       employment of that person;                                employment of that person;
  (2) Whether the insured may be liable as an                (2) Whether the insured may be liable as an
       employer or in any other capacity; and                    employer or in any other capacity; and
  (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
       repay someone else who must pay damages                   repay someone else who must pay damages
       because of the injury.                                    because of the injury.




CG 21 47 12 07                             © ISO Properties, Inc., 2006                              Page 1 of 1     
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 47 of 53


POLICY NUMBER: AGL0041008-00                                              COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 49 09 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of                (2) Any loss, cost or expense arising out of any:
Section I – Coverage A – Bodily Injury And                       (a) Request, demand, order or statutory or
Property Damage Liability is replaced by the                         regulatory requirement that any insured or
following:                                                           others test for, monitor, clean up, remove,
This insurance does not apply to:                                    contain, treat, detoxify or neutralize, or in
 f. Pollution                                                        any way respond to, or assess the effects
                                                                     of "pollutants"; or
    (1) "Bodily injury" or "property damage" which
        would not have occurred in whole or part but             (b) Claim or suit by or on behalf of a
        for the actual, alleged or threatened discharge,             governmental authority for damages
        dispersal, seepage, migration, release or                    because of testing for, monitoring, cleaning
        escape of "pollutants" at any time.                          up,     removing,    containing,     treating,
                                                                     detoxifying or neutralizing, or in any way
                                                                     responding to, or assessing the effects of,
                                                                     "pollutants".




CG 21 49 09 99                   Copyright, Insurance Services Office, Inc., 1998                     Page 1 of 1     
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 48 of 53


Policy Number: AGL0041008-00                                               COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 67 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.         B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily               Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                       Personal And Advertising Injury Liability:
   2. Exclusions                                               2. Exclusions
       This insurance does not apply to:                           This insurance does not apply to:
       Fungi Or Bacteria                                           Fungi Or Bacteria
       a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
          would not have occurred, in whole or in                     would not have taken place, in whole or in
          part, but for the actual, alleged or                        part, but for the actual, alleged or
          threatened inhalation of, ingestion of,                     threatened inhalation of, ingestion of,
          contact with, exposure to, existence of, or                 contact with, exposure to, existence of, or
          presence of, any "fungi" or bacteria on or                  presence of any "fungi" or bacteria on or
          within a building or structure, including its               within a building or structure, including its
          contents, regardless of whether any other                   contents, regardless of whether any other
          cause,     event,    material    or    product              cause,     event,     material   or   product
          contributed concurrently or in any sequence                 contributed concurrently or in any sequence
          to such injury or damage.                                   to such injury.
       b. Any loss, cost or expenses arising out of                b. Any loss, cost or expense arising out of the
          the abating, testing for, monitoring, cleaning              abating, testing for, monitoring, cleaning up,
          up,     removing,     containing,     treating,             removing, containing, treating, detoxifying,
          detoxifying, neutralizing, remediating or                   neutralizing, remediating or disposing of, or
          disposing of, or in any way responding to,                  in any way responding to, or assessing the
          or assessing the effects of, "fungi" or                     effects of, "fungi" or bacteria, by any
          bacteria, by any insured or by any other                    insured or by any other person or entity.
          person or entity.                                 C. The following definition is added to the Definitions
       This exclusion does not apply to any "fungi" or         Section:
       bacteria that are, are on, or are contained in, a       "Fungi" means any type or form of fungus,
       good or product intended for bodily                     including mold or mildew and any mycotoxins,
       consumption.                                            spores, scents or byproducts produced or
                                                               released by fungi.




CG 21 67 12 04                              © ISO Properties, Inc., 2003                               Page 1 of 1     
             Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 49 of 53


POLICY NUMBER: AGL0041008-00                                                 COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 90 01 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following definitions are added and apply              B. The following exclusion is added:
   under this endorsement wherever the term                      EXCLUSION OF TERRORISM
   terrorism, or the phrase any injury or damage, are
   enclosed in quotation marks:                                  We will not pay for "any injury or damage" caused
                                                                 directly or indirectly by "terrorism", including action
   1. "Terrorism" means activities against persons,              in hindering or defending against an actual or
       organizations or property of any nature:                  expected incident of "terrorism". "Any injury or
       a. That involve the following or preparation for          damage" is excluded regardless of any other
           the following:                                        cause or event that contributes concurrently or in
          (1) Use or threat of force or violence; or             any sequence to such injury or damage. But this
                                                                 exclusion applies only when one or more of
          (2) Commission or threat of a dangerous                the following are attributed to an incident of
               act; or                                           "terrorism":
          (3) Commission or threat of an act that                1. The "terrorism" is carried out by means of the
               interferes with or disrupts an electronic,            dispersal or application of radioactive material,
               communication,          information,      or          or through the use of a nuclear weapon or
               mechanical system; and                                device that involves or produces a nuclear
       b. When one or both of the following applies:                 reaction, nuclear radiation or radioactive
                                                                     contamination; or
          (1) The effect is to intimidate or coerce a
               government or the civilian population or          2. Radioactive material is released, and it
               any segment thereof, or to disrupt any                appears that one purpose of the "terrorism"
               segment of the economy; or                            was to release such material; or
          (2) It appears that the intent is to intimidate        3. The "terrorism" is carried out by means of the
               or coerce a government, or to further                 dispersal or application of pathogenic or
               political, ideological, religious, social or          poisonous biological or chemical materials; or
               economic objectives or to express (or             4. Pathogenic or poisonous biological or chemical
               express opposition to) a philosophy or                materials are released, and it appears that one
               ideology.                                             purpose of the "terrorism" was to release such
   2. "Any injury or damage" means any injury or                     materials; or
       damage covered under any Coverage Part or
       Policy to which this endorsement is applicable,
       and includes but is not limited to "bodily injury",
       "property damage", "personal and advertising
       injury", "injury" or "environmental damage" as
       may be defined in any applicable Coverage
       Part or Policy.




CG 21 90 01 06                                © ISO Properties, Inc., 2004                                Page 1 of 2      
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 50 of 53



   5. The total of insured damage to all types of            Multiple incidents of "terrorism" which occur within
      property exceeds $25,000,000. In determining           a 72-hour period and appear to be carried out in
      whether the $25,000,000 threshold is                   concert or to have a related purpose or common
      exceeded, we will include all insured damage           leadership will be deemed to be one incident, for
      sustained by property of all persons and               the purpose of determining whether the thresholds
      entities affected by the "terrorism" and               in Paragraphs B.5. or B.6. are exceeded.
      business interruption losses sustained by              With respect to this Exclusion, Paragraphs B.5.
      owners or occupants of the damaged property.           and B.6. describe the threshold used to measure
      For the purpose of this provision, insured             the magnitude of an incident of "terrorism" and the
      damage means damage that is covered by any             circumstances in which the threshold will apply, for
      insurance plus damage that would be covered            the purpose of determining whether this Exclusion
      by any insurance but for the application of any        will apply to that incident. When the Exclusion
      terrorism exclusions; or                               applies to an incident of "terrorism", there is no
   6. Fifty or more persons sustain death or serious         coverage under this Coverage Part or Policy.
      physical injury. For the purposes of this              In the event of any incident of "terrorism" that is
      provision, serious physical injury means:              not subject to this Exclusion, coverage does not
      a. Physical injury that involves a substantial         apply to "any injury or damage" that is otherwise
          risk of death; or                                  excluded under this Coverage Part or Policy.
      b. Protracted       and     obvious     physical
          disfigurement; or
      c. Protracted loss of or impairment of the
          function of a bodily member or organ.




Page 2 of 2                               © ISO Properties, Inc., 2004                          CG 21 90 01 06      
              Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 51 of 53


POLICY NUMBER: AGL0041008-00                                                    COMMERCIAL GENERAL LIABILITY
                                                                                               CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,            B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                   Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                           Personal And Advertising Injury Liability:
   2. Exclusions                                                   2. Exclusions
       This insurance does not apply to:                              This insurance does not apply to:
       Silica Or Silica-Related Dust                                  Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part,               a. "Personal and advertising injury" arising, in
           out of the actual, alleged, threatened or                       whole or in part, out of the actual, alleged,
           suspected inhalation of, or ingestion of,                       threatened or suspected inhalation of,
           "silica" or "silica-related dust".                              ingestion of, contact with, exposure to,
       b. "Property damage" arising, in whole or in                        existence of, or presence of, "silica" or
           part, out of the actual, alleged, threatened                    "silica-related dust".
           or suspected contact with, exposure to,                    b. Any loss, cost or expense arising, in whole
           existence of, or presence of, "silica" or                       or in part, out of the abating, testing for,
           "silica-related dust".                                          monitoring,       cleaning      up,    removing,
       c. Any loss, cost or expense arising, in whole                      containing,          treating,        detoxifying,
           or in part, out of the abating, testing for,                    neutralizing, remediating or disposing of, or
           monitoring,       cleaning      up,    removing,                in any way responding to or assessing the
           containing,          treating,        detoxifying,              effects of, "silica" or "silica-related dust", by
           neutralizing, remediating or disposing of, or                   any insured or by any other person or
           in any way responding to or assessing the                       entity.
           effects of, "silica" or "silica-related dust", by    C. The following definitions are added to the
           any insured or by any other person or                   Definitions Section:
           entity.                                                 1. "Silica" means silicon dioxide (occurring in
                                                                      crystalline, amorphous and impure forms),
                                                                      silica particles, silica dust or silica compounds.
                                                                   2. "Silica-related dust" means a mixture or
                                                                      combination of silica and other dust or
                                                                      particles.




CG 21 96 03 05                                  © ISO Properties, Inc., 2004                                   Page 1 of 1      
            Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 52 of 53


POLICY NUMBER: AGL0041008-00                                              COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 98 12 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2.,                (b) Claim or suit by or on behalf of a
Exclusions of Section I – Coverages – Bodily Injury                   governmental authority for damages
And Property Damage Liability                                         because of testing for, monitoring, cleaning
2. Exclusions                                                         up,     removing,    containing,    treating,
                                                                      detoxifying or neutralizing, or in any way
   This insurance does not apply to:                                  responding to, or assessing the effects of,
   Pollution                                                          "pollutants".
  (1) "Bodily injury" or "property damage" which           The following definition is added to the Definitions
      would not have occurred in whole or part but         Section:
      for the actual, alleged or threatened discharge,     "Pollutants" mean any solid, liquid, gaseous or
      dispersal, seepage, migration, release or            thermal irritant or contaminant, including smoke,
      escape of "pollutants" at any time.                  vapor, soot, fumes, acids, alkalis, chemicals and
  (2) Any loss, cost or expense arising out of any:        waste. Waste includes materials to be recycled,
                                                           reconditioned or reclaimed.
     (a) Request, demand, order or statutory or
          regulatory requirement that any insured or
          others test for, monitor, clean up, remove,
          contain, treat, detoxify or neutralize, or in
          any way respond to, or assess the effects
          of "pollutants"; or




CG 21 98 12 07                             © ISO Properties, Inc., 2006                               Page 1 of 1     
       Case 1:19-cv-02777-TCB Document 1-4 Filed 06/18/19 Page 53 of 53




                                Signature Page


IN WITNESS WHEREOF, Arch Specialty Insurance Company has caused this policy to
be executed and attested.




            John Mentz                                  Patrick K. Nails
             President                                    Secretary




06 ML0002 00 12 14                                                         Page 1 of 1
